Exhibit 10.3

 

THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE OTHER SECURITIES ISSUABLE
UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "ACT"), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT, (ii) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT (OR ANY SIMILAR OR
SUCCESSOR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES) OR (iii)
ANOTHER EXEMPTION FROM REGISTRATION APPLICABLE UNDER THE ACT, PROVIDED THAT THE
ISSUER OF THIS CERTIFICATE IS PROVIDED WITH AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER THE ACT IS
AVAILABLE.


No. ___
                                                                                _______Warrant
to Purchase ____________ Shares


ISSUED: _____________, 2003


VOID AFTER: _____________, 2008


FORM OF WARRANT


1. Grant. Subject to the terms and conditions hereof, the Holder (as defined
below) is hereby granted the right to purchase, at any time from the date hereof
until 5:30 p.m., New York time, on ___________, 2008 [such date shall be the
fifth anniversary of the closing date of the Corporation's offering of
investment units comprised of shares of Series F Preferred Stock and warrants to
purchase common stock pursuant to that certain Confidential Private Placement
Memorandum dated February __, 2003 (the "Memorandum"), and in the event that
Units pursuant to the Memorandum are issued at more than one closing, a separate
Warrant shall be issued at each such closing, which Warrant shall expire on the
fifth anniversary of the date of such closing] (the "Warrant Exercise Term"),
_________ shares of common stock ("Common Stock"), par value, $0.001 per share,
of the Socket Communications, Inc. (the "Company") at a price of $_____ per
share (the "Exercise Price") (such number of shares subject to this Warrant and
such Exercise Price being subject to adjustment as provided herein). This
Warrant is being issued pursuant to that certain Placement Agency Agreement,
dated February ___, 2003 between the Company and Spencer Trask Ventures, Inc.
(the "Agency Agreement"). All terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Agency Agreement.

2. Exercise of Warrant.

2.1. Method of Exercise. This Warrant is exercisable at the Exercise Price per
share of Common Stock set forth above payable by wire transfer, certified or
official bank check or in New York Clearing House funds, subject to adjustment
as provided herein. Upon surrender of this Warrant with the annexed Form of
Election to Purchase duly executed, together with payment of the Exercise Price
(as hereinafter defined) for the shares of Common Stock issuable upon exercise
of this Warrant (the "Warrant Shares") at the Company's principal offices,
currently at 37400 Central Court, Newark, CA 94560, the registered holder of
this Warrant ("Holder") shall be entitled to receive a certificate or
certificates for the shares of Common Stock so purchased. The purchase rights
represented by this Warrant are exercisable at the option of the Holder thereof,
in whole or in part (but not as to fractional shares of the Common Stock
underlying this Warrant). This Warrant may be exercised to purchase all or part
of the shares subject to this Warrant. In the case of purchase of less than all
the shares of Common Stock purchasable under this Warrant, the Company shall
cancel this Warrant upon the surrender thereof and shall execute and deliver a
new Warrant of like tenor for the balance of the shares of Common Stock.

2.2. Conversion of Warrant. In addition to the method of payment set forth in
Section 2.1 and in lieu of any cash payment required thereunder, the Holder(s)
of the Warrant shall have the right at any time and from time to time, provided
that the Common Stock (or any equity security into which the Common Stock may be
exchanged or converted) is registered under the Securities Exchange Act of 1934,
as amended (the "Exchange Act"), to convert this Warrant into shares of Common
Stock in full or in part by surrendering this Warrant in the manner specified in
Section 2.1 in exchange for the number of shares of Common Stock equal to the
product of (x) the number of shares subject to the Warrant being surrendered,
multiplied by (y) a fraction, the numerator of which is the Market Price (as
defined below) of the Common Stock less the Exercise Price, and the denominator
of which is such Market Price.

Solely for the purposes of this Section 2.2, the "Market Price" at any date
shall be calculated as the average of the last reported sale prices for the
Common Stock for the three (3) trading days preceding the date on which the
annexed Form of Election is delivered to the Company, as officially reported by
the Nasdaq Stock Market (or, if the Common Stock is not traded on the Nasdaq
Stock Market, by the Pacific Stock Exchange or such other exchange or trading
system on which the Common Stock is then listed or admitted to trading)

3. Issuance of Certificates. Upon the exercise of this Warrant, certificates for
shares of Common Stock or other securities, properties or rights issuable upon
such exercise, shall be issued forthwith (and in any event such issuance shall
be made within five business days) without charge to the Holder thereof
including, without limitation, any tax which may be payable by the Company in
respect of the issuance thereof, and such certificates shall (subject to the
provisions of Section 4 hereof) be issued in the name of, or in such names as
may be directed by, the Holder thereof; provided, however, that the Company
shall not be required to pay any tax which may be payable in respect to any
transfer involved in the issuance and delivery of any such certificates in a
name other than that of the Holder and the Company shall not be required to
issue or deliver such certificates unless or until the person or people
requesting the issuance thereof shall have paid to the Company the amount of
such tax or it shall be established to the satisfaction of the Company that such
tax has been paid.
The certificates representing the shares of Common Stock (and/or other
securities, property or rights issuable upon exercise of this Warrant) shall be
executed on behalf of the Company by the manual or facsimile signature of the
then present Chairman or Vice Chairman of the Board of Directors or President or
Vice President of the Company under its corporate seal reproduced thereon,
attested to by the manual or facsimile signature of the then present Secretary
or Assistant Secretary of the Company.
4. Registration Obligation.

4.1. Registration Under the Securities Act of 1933. Neither this Warrant nor the
Warrant Shares have been registered under the Securities Act of 1933, as amended
(the "Act") for public resale. This Warrant, and any securities issuable upon
exercise of this Warrant (except if such securities have been registered
pursuant to this section), shall bear the following legend:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the "Act") and may not be offered, sold,
pledged or otherwise transferred except pursuant to (i) an effective
registration statement under the Act, (ii) to the extent applicable, Rule 144
under the Act (or any similar or successor rule under the Act relating to the
disposition of securities) or (iii) another exemption from registration
applicable under the Act, provided that the issuer of this certificate is
provided with an opinion of counsel, reasonably satisfactory to the issuer, that
an exemption from registration under such Act is available.

4.2. Registration on Form S-3.

(a) The Company shall file a registration statement on Form S-3 or other
appropriate registration document under the Act for resale of the Warrant Shares
and shall use reasonable efforts to maintain the shelf registration effective
for a period of 18 months after such registration statement is declared
effective (or, if earlier, until such time as the Holder ceases to be subject to
the volume limitations of Rule 144(e) under the Act). The Company shall (i) file
such Registration Statement on or before thirty (30) days after the final
closing of the offering under that certain Private Placement Memorandum (the
"Memorandum") dated February 20, 2003 (the "Filing Date"), (ii) use reasonable
efforts to cause such Registration Statement to become effective within ninety
(90) days after the Filing Date, and (iii) cause such Registration Statement to
become effective within one hundred and fifty (150) days after the Filing Date.

(b) Notwithstanding the foregoing, the Company shall not be obligated to take
any action pursuant to this Section 4 in any particular jurisdiction in which
the Company would be required to execute a general consent to service of process
in effecting such registration, qualification or compliance unless the Company
is already subject to service in such jurisdiction and except as may be required
by the Act.

(c) All expenses (other than underwriting discounts, selling commissions and
expense allowances applicable to the resale of the Warrant Shares) incurred in
connection with registration, filings or qualification pursuant to the first
registration request made pursuant to this section, including, without
limitation, all registration, listing, filing and qualification fees, printers
and accounting fees and up to $5,000 of the fees and disbursements of counsel
for the Holder, shall be borne by the Company.

4.3. Covenants of the Company with Respect to Registration. In connection with
any registration hereunder, the Company covenants and agrees as follows:

(a) The Company shall furnish each Holder desiring to sell Warrant Shares such
number of prospectuses as shall reasonably be requested.

(b) The Company shall pay all costs (excluding any underwriting selling
commissions and expense allowances applicable to the resale of the Warrant
Shares, and other charges of any broker-dealer acting on behalf of Holder(s)),
fees and expenses in connection with all registration statements filed pursuant
hereto including, without limitation, the Company's legal and accounting fees,
printing expenses, blue sky fees and expenses and up to $5,000 of the fees and
disbursements of counsel for the Holder.

(c) The Company will take all necessary action which may be required in
qualifying or registering the Warrant Shares included in the registration
statement for offering and sale under the securities or blue sky laws of such
states as reasonably are requested by the Holder(s) in writing, provided that
the Company shall not be obligated to qualify to do business in any jurisdiction
where it is not then so qualified or to take any action that would subject it to
general service of process where it is not so subject or would subject the
Company to any tax in any jurisdiction where it is not then so subject.

(d) The Company shall indemnify the Holder(s) of the Warrant Shares to be sold
pursuant to any registration statement and each person, if any, who controls
such Holders within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against all loss, claim, damage, expense or liability (including
all expenses reasonably incurred in investigating, preparing or defending
against any claim whatsoever) to which any of them may become subject to the
same extent and with the same effect as the provisions pursuant to which the
Company has agreed to indemnify the Agent pursuant to Section 7 of the Agency
Agreement.

(e) The Holder(s) of the Warrant Shares to be sold pursuant to a registration
statement, and their successors and assigns, shall severally, and not jointly,
indemnify the Company, its officers and directors and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section
20(a) of the Exchange Act, against all loss, claim, damage or expense or
liability (including all expenses reasonably incurred in investigating,
preparing or defending against any claim whatsoever) to which they may become
subject under the Act, the Exchange Act or otherwise, arising primarily and
directly from information furnished by or on behalf of such Holders, or their
successors or assigns, for specific inclusion in such a registration statement
to the same extent and with the same effect as the provisions contained in
Section 7 of the Agency Agreement pursuant to which the Agent has agreed to
indemnify the Company.

(f) Nothing contained in this Warrant shall be construed as requiring the Holder
to exercise this Warrant prior to the initial filing of any registration
statement or the effectiveness thereof.

(g) The Company shall prepare and file with the Securities and Exchange
Commission (the "Commission") such amendments and post-effective amendments to
the registration statement as may be necessary during the period in which the
Company is obligated to maintain an effective shelf registration statement
pursuant to Section 4.2(a) herein; cause the prospectus to be supplemented by
any required prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the Act; and comply with the provisions of the Act with
respect to the disposition of all securities covered by such registration
statement during the applicable period in accordance with the intended method or
methods of distribution by the sellers thereof as set forth in such registration
statement or supplement to the prospectus. The Company shall promptly notify the
Holder of the occurrence of any event or circumstance which requires an
amendment or supplement to the prospectus to be filed with the Commission. Upon
such notice, the Holder shall not effect any sale of Warrant Shares pursuant to
the Prospectus until the Company has provided an amended or supplemented
prospectus for such purpose.

(h) The Company shall deliver promptly to each Holder participating in an
offering including any Warrant Shares who so requests copies of all
correspondence between the Commission and the Company, its counsel or auditors
and all memoranda relating to discussions with the Commission or its staff with
respect to the registration statement (including promptly forwarding any comment
letter received from the Commission.

(i) Not less than three (3) business days prior to the filing of the initial
registration statement and any related prospectus, and as soon as reasonably
possible, but not less than one (1) business day, prior to the filing of any
amendment or supplement thereto, the Company shall, (i) furnish to the Holders
and their counsel copies of all such documents proposed to be filed (including
documents incorporated or deemed incorporated by reference), in substantially
final draft form, which documents will be subject to the review of such Holders
and their counsel, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of respective counsel, to conduct a
reasonable investigation within the meaning of the Securities Act. In the event
the Holders or their counsel object to the filing of a registration statement or
a related prospectus, the Company may remove the Holders from such filing and
prepare a separate filing for the Holders, which filing shall be subject to all
of the terms of this Warrant.

5. Adjustments to Exercise Price and Number of Securities.

5.1. Computation of Adjusted Exercise Price. Except as hereinafter provided, in
case the Company shall at any time after the date hereof issue or sell any
shares of its Stock (as defined below), other than the issuance or sales
referred to in Section 5.6 hereof, including shares held in the Company's
treasury and shares of Stock issued upon the exercise of any options, rights or
warrants, to subscribe for shares of Stock issued upon the direct or indirect
conversion or exchange of securities for shares of Stock, for a consideration
per share less than the applicable Exercise Price in effect immediately prior to
the issuance or sale of such shares, or without consideration, then forthwith
upon such issuance or sale, the Exercise Price shall (until another such
issuance or sale) be reduced to the price (calculated to the nearest full cent)
determined by multiplying such Exercise Price by a fraction (x) the numerator of
which shall be (1) the number of shares of Stock outstanding immediately prior
to such issue, plus (2) the number of shares of Stock which the aggregate
consideration received by the Company in connection with such issuance or sale
would purchase at that Exercise Price, and (y) the denominator of which shall be
(1) the number of shares of Stock outstanding immediately prior to such issue
plus (2) the number of shares of Stock issued in connection with such issuance
or sale, provided, however, that in no event shall the Exercise Price be
adjusted pursuant to this computation to an amount in excess of the Exercise
Price in effect immediately prior to such computation, except in the case of a
combination of outstanding shares of Stock, as provided by Section 5.3 hereof.
For purposes of any computation to be made in accordance with this Section 5.1,
the following provisions shall be applicable:

(a) In case of the issuance or sale of shares of Stock for a consideration which
shall be cash, the amount of the cash consideration, shall be deemed to be the
amount of cash received by the Company for such shares.

(b) In case of the issuance or sale (otherwise than as a dividend or other
distribution on any stock of the Company) of shares of Stock for a consideration
part or all of which shall be other than cash, the amount of the consideration
therefore other than cash shall be deemed to be the value of such consideration
as determined in good faith by the Board of Directors of the Company.

(c) Shares of Stock issuable by way of dividend or other distribution on any
capital stock of the Company shall be deemed to have been issued immediately
after the opening of business on the day following the record date for the
determination of stockholders entitled to receive such dividend or other
distribution and shall be deemed to have been issued without consideration.

(d) The reclassification of securities of the Company other than shares of Stock
into securities including shares of Stock shall be deemed to involve the
issuance of such shares of Stock for consideration other than cash immediately
prior to the close of business on the date fixed for the determination of
security holders entitled to receive such shares, and the value of the
consideration allocable to such shares of Stock shall be determined as provided
in subsection (b) of this Section 5.1. The number of shares of Stock at any one
time outstanding shall include the aggregate number of shares issued or issuable
(subject to readjustment upon the actual issuance thereof) upon the exercise of
then outstanding options, rights, warrants and upon the conversion or exchange
of then outstanding convertible or exchangeable securities.

5.2. Options, Rights, Warrants and Convertible and Exchangeable Securities.

In case the Company shall at any time after the date hereof issue options,
rights or warrants to subscribe for shares of Stock, or issue any securities
convertible into or exchangeable for shares of Stock, for a consideration per
share less than the Exercise Price in effect, or without consideration, the
Exercise Price in effect immediately prior to the issuance of such options,
rights, warrants or such convertible or exchangeable securities, as the case may
be, shall be reduced to a price determined by making a computation in accordance
with the provisions of Section 5.1 hereof; provided, that:

(a) The aggregate maximum number of shares of Stock, as the case may be,
issuable under such options, rights or warrants shall be deemed to be issued and
outstanding at the time such options, rights or warrants were issued, for a
consideration equal to the minimum purchase price per share provided for in such
options, rights or warrants at the time of issuance, plus the consideration
(determined in the same manner as consideration received on the issue or sale of
shares in accordance with the terms of this Warrant), if any, received by the
Company for such options, rights or warrants.

(b) The aggregate maximum number of shares of Stock issuable upon conversion or
exchange of any convertible or exchangeable securities shall be deemed to be
issued and outstanding at the time of issuance of such securities, and for a
consideration equal to the consideration (determined in the same manner as
consideration received on the issue or sale of shares of Stock in accordance
with the terms of this Warrant) received by the Company for such securities,
plus the minimum consideration, if any, receivable by the Company upon the
conversion or exchange thereof.

(c) If any change shall occur in the price per share provided for in any of the
options, rights or warrants referred to in subsection (a) of this Section 5.2,
or in the price per share at which the securities referred to in subsection (b)
of this Section 5.2 are convertible or exchangeable, such options, rights or
warrants or conversion or exchange rights, as the case may be, shall be deemed
to have expired or terminated on the date when such price change became
effective in respect to shares not theretofore issued pursuant to the exercise
or conversion or exchange thereof, and the Company shall be deemed to have
issued upon such date new options, rights or warrants or convertible or
exchangeable securities at the new price in respect of the number of shares
issuable upon the exercise of such options, rights or warrants or the conversion
or exchange of such convertible or exchangeable securities.

5.3. Subdivision, Combination and Reclassification.

(a) In case the Company shall at any time subdivide or combine the outstanding
shares of Stock, the Exercise Price shall forthwith be proportionately decreased
in the case of subdivision or increased in the case of combination.

(b) Upon each adjustment of the Exercise Price pursuant to the provisions of
Section 5.3(a), the number of securities issuable upon the exercise of the
Warrant shall be adjusted to the nearest full amount by multiplying a number
equal to the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares issuable upon exercise of the Warrants immediately
prior to such adjustment and dividing the product so obtained by the adjusted
Exercise Price.

5.4. Definition of Stock. For the purpose of this Warrant, the term "Stock"
shall mean Common Stock and any class or series of preferred stock, or any other
class of stock or equity security or any other class of stock or equity security
resulting from successive changes or reclassifications of such Stock consisting
solely of changes in par value, or from par value to no par value, or from no
par value to par value.


5.5. Merger or Consolidation. In case of any consolidation of the Company with,
or merger of the Company with, or merger of the Company into, another
corporation (other than a consolidation or merger which does not result in any
reclassification or change of the outstanding Stock), this Warrant shall
thereafter be exercisable for number of shares of capital stock or other
securities or property of the Company or the surviving entity to which the
Holder would have been entitled if the Holder had exercised the Warrant in full
immediately prior to such merger or consolidation.

5.6. No Adjustment of Exercise Price in Certain Cases. No adjustment of the
Exercise Price shall be made pursuant to Sections 5.1 or 5.2:

(a) Upon conversion or exercise of any currently outstanding securities or any
new securities issued in accordance with the Agency Agreement or pursuant to the
offering of the Units;

(b) Upon conversion or exercise of any options or warrants for Common Stock
granted to officers, directors and employees of, and consultants to, the Company
pursuant to stock option or purchase plans or other compensatory agreements
approved by the Board of Directors;

(c) Upon the issuance of any shares of Common Stock or Preferred Stock in
connection with any pro rata stock split, stock dividend or recapitalization by
the Company;

(d) Upon the issuance of any shares of capital stock, or options or warrants to
purchase capital stock, issued to a strategic investor in connection with a
strategic commercial agreement as determined in good faith by the Board of
Directors;

(e) Upon the issuance of any shares of capital stock, or options or warrants to
purchase capital stock, pursuant to commercial borrowing, secured lending or
lease financing transaction approved in good faith by the Board of Directors;

(f) Upon the issuance of any securities pursuant to the acquisition of another
corporation or entity by the Company by consolidation, merger, purchase of all
or substantially all of the assets, or other reorganization in which the Company
acquires, in a single transaction or series of related transactions, all or
substantially all of the assets of such other corporation or entity or fifty
percent (50%) or more of the voting power of such other corporation or entity or
fifty percent (50%) or more of the equity ownership of such other corporation or
entity;

(g) Upon the issuance of any securities to current or prospective customers or
suppliers of the Company approved by the Board of Directors as compensation or
accommodation in lieu of payment, compensation or accommodation of up to an
aggregate of $50,000 in any calendar year to all such customers or suppliers;

(h) Upon the issuance of any shares of capital stock, or warrants to purchase
capital stock, to any persons or entities that provide services to the Company
as compensation of up to an aggregate of $25,000 for all such persons or
entities therefor in any calendar year pursuant to an agreement approved by the
Board of Directors;

(i) Upon issuance or sale of this Warrant or the shares of Stock issuable upon
the exercise of this Warrant;

(j) If the amount of said adjustment shall be less than one cent ($0.01) per
security issuable upon exercise of this Warrant, provided, however, that in such
case any adjustment that would otherwise be required then to be made shall be
carried forward and shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment so carried forward,
shall amount to at least one cent ($0.01) per security issuable upon exercise of
this Warrant; and,

(k) Upon conversion or exercise of the securities set forth in paragraphs (a) -
(j) above.

5.7. Dividends and Other Distributions. In the event that the Company shall at
any time prior to the exercise of in full of the Warrant declare a dividend
(other than a dividend consisting solely of shares of Stock) or otherwise
distribute to its stockholders any assets, properties, rights, evidence of
indebtedness, securities (other than shares of Stock), whether issued by the
Company or by another, or any other thing of value, the Holder shall thereafter
be entitled, in addition to the shares of Stock or other securities and property
receivable upon the exercise thereof, to receive, upon the exercise of this
Warrant, the same property, assets, rights, evidences of indebtedness,
securities or any other thing of value that they would have been entitled to
receive at the time of such dividend or distribution as if this Warrant had been
exercised immediately prior to such dividend or distribution. At the time of any
such dividend or distribution, the Company shall make appropriate reserves to
ensure the timely performance of the provisions of this Subsection 5.7.

6. Exchange and Replacement of Warrant. This Warrant is exchangeable upon the
surrender hereof by the Holder at the office of the Company for new Warrants of
like tenor representing in the aggregate the rights to subscribe for and
purchase the number of shares which may be subscribed for and purchased
hereunder, each of such new Warrants to represent the right to subscribe for and
purchase such number of shares as shall be designated by the Holder at the time
of such surrender. If this Warrant is lost, stolen, mutilated or destroyed, the
Company shall, upon request in writing from the Holder and subject to compliance
by Holder with the following sentence, issue a new Warrant of like denomination,
tenor and date as this Warrant, subject to the Company's right to require the
Holder to give the Company a bond or other satisfactory security sufficient to
indemnify the Company against any claim that may be made against it (including
any expense or liability) on account of the alleged loss, theft, mutilation or
destruction of this Warrant or the issuance of such new Warrant. The Holder
shall reimburse the Company for any and all reasonable expenses and costs
incurred by the Company in connection with issuing a new Warrant under this
Section.

7. Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of shares of Common Stock upon the
exercise of this Warrant, nor shall it be required to issue script or pay cash
in lieu of fractional interests, it being the intent of the parties that all
fractional interests shall be eliminated by rounding any fraction up to the
nearest whole number or shares of Common Stock

8. Reservation and Listing of Securities. The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock, solely for the
purpose of issuance upon the exercise of this Warrant, such number of shares of
Common Stock or other securities, properties or rights as shall be issuable upon
the exercise thereof. The Company covenants and agrees that, upon exercise of
this Warrant and payment of the Exercise Price therefore or surrender pursuant
to Section 2.2 hereof, all shares of Common Stock and other securities issuable
upon such exercise shall be duly and validly issued, fully paid, non-assessable
and not subject to the preemptive rights of any stockholder. As long as this
Warrant shall be outstanding and the Company shall have a class of its
securities registered under the Act or the Exchange Act, the Company shall use
its best efforts to cause all shares of Stock issuable upon the exercise of this
Warrant to be listed (subject to official notice of issuance) on all security
exchanges on which the Common Stock issued to the public in connection herewith
may then be listed and/or quoted.

9. Notices to Warrant Holders. Nothing contained in this Warrant shall be
constructed as conferring upon the Holders the right to vote or to consent or to
receive notice to stockholders in respect of any meetings of stockholders for
the election of directors or any other matter, or as having any rights
whatsoever as a stockholder of the Company. If, however, at any time prior to
the expiration of this Warrant and their exercise, any of the following events
shall occur:

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, any right
to subscribe for or purchase any evidences of its indebtedness, any shares of
stock of any class or any other securities or property, or to receive any other
right; or

(b) there shall be any capital reorganization (provided that such reorganization
requires the approval of the stockholders of the Company), any reclassification
or recapitalization of the capital stock of the Company or any consolidation or
merger of the Company with another company, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company; or

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;


then, in any one or more of said events, the Company shall give written notice
of such event at least twenty (20)days prior to the date fixed as a record date
for the dividend or the date of closing the transfer books for the determination
of the issuance of any convertible or exchangeable securities or subscription
rights, options or warrants or for the determination of the persons or entitled
to vote on such proposed dissolution, liquidation, winding up or sale. Such
notice shall specify such record date or the date of closing the transfer books,
as the case may be. Failure to give such notice or any defect therein shall not
affect the validity of any action taken in connection with the declaration or
payment of any such dividend, or the issuance of any convertible or exchangeable
securities or subscription rights, options or warrants, or any proposed
dissolution, liquidation winding up or sale.

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been duly made when delivered,
or mailed by registered or certified mail, return receipt requested:

(a) If to the registered Holder of this Warrant, to the address of such Holder
as shown on the books of the Company;

(b) If to the Company, to the address set forth in Section 2 hereof or to such
other address as the Company may designate by notice to the Agent and the
Holders, with a copy to: Wilson Sonsini Goodrich & Rosati, P.C.

> > > > 650 Page Mill Road
> > > > Palo Alto, California 94304
> > > > Attention: Herbert Fockler, Esq.
> > > > Telephone No.: (650) 493-9300
> > > > Facsimile No.: (650) 493-6811

(c) If to the Agent, to:


> > > > Spencer Trask Ventures, Inc.
> > > > 535 Madison Avenue, 18th Floor
> > > > New York, New York, 10022
> > > > Attn: President

or to such other address as the Agent may designate by notice to the Company and
the Holders, with a copy to:


> > > > Feldman Weinstein LLP
> > > > 420 Lexington Avenue
> > > > New York, NY 10170
> > > > Attn: David N. Feldman, Esq.

11. Waivers and Amendments. This Warrant or any provision hereof may be changed,
waived, discharged or terminated only by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought.

12. Successors. All the covenants and provisions of this Warrant shall be
binding upon and inure to the benefit of the Company, the Holders and their
respective successors and permitted assigns hereunder.

13. Termination. This Warrant shall terminate at the close of business on
__________, 2008. Notwithstanding the foregoing, the indemnification provisions
of Section 4.3 and Section 6 shall survive such termination until the close of
business on the tenth anniversary of the date hereof.

14. Governing Law; Submission to Jurisdiction. This Warrant shall be deemed to
be a contract made under the laws of the State of New York and for all purposes
shall be construed in accordance with the laws of said State without giving
effect to the rules of said State governing conflicts of laws.

The Company, the Agent and the Holders hereby agree that any action, proceeding
or claim against it arising out of, or relating in any way to, this Warrant
shall be brought and enforced in the courts of the State of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
The Company, the Agent and the Holders hereby irrevocably waive any objection to
such exclusive jurisdiction or inconvenient forum. Any such process or summons
to be served upon any of the Company, the Agent and the Holders (at the option
of the party bringing such action, proceeding or claim) may be served by
transmitting a copy thereof, by registered or certified mail, return receipt
requested, postage prepaid, addressed to it at the address as set forth in
Section 10 hereof. Such mailing shall be deemed personal service and shall be
legal and binding upon the party so served in any action, proceeding or claim.
The Company, the Agent and the Holders agree that the prevailing party(ies) in
any such action or proceeding shall be entitled to recover from the other
party(ies) all of its/their reasonable legal costs and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefore.

15. Entire Agreement; Modification. This Warrant (including the Agency Agreement
to the extent portions thereof are referred to herein) contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and may not be modified or amended except by a writing duly signed by the
party against whom enforcement of the modification or amendment is sought.

16. Severability. If any provision of this Warrant shall be held to be invalid
and unenforceable, such invalidity or unenforceability shall not affect any
other provision of this Warrant.

17. Captions. The caption headings of the Sections of this Warrant are for
convenience of reference only and are not intended, nor should they be
construed, as a part of this Warrant and shall be given no substantive effect.

18. Benefits of this Warrant. Nothing in this Warrant shall be construed to give
to any person, entity or corporation other than the Company and the Agent and
any other registered Holders of this Warrant or Warrant Shares any legal or
equitable right, remedy or claim under this Warrant; and this Warrant shall be
for the sole and exclusive benefit of the Company and the Agent and any other
Holder(s) of this Warrant or Warrant Shares.

19. Limitation on Number of Warrant Shares. The Company shall not be obligated
to issue any Warrant Shares upon exercise of this Warrant if the issuance of
such shares of Common Stock would cause the Company to exceed that number of
shares of Common Stock which the Company may issue upon exercise of this Warrant
(the "Exchange Cap") without breaching the Company's obligations under the rules
and regulations of the NASDAQ (the "Principal Exchange"), except that such
limitation shall not apply in the event that the Company (a) obtains the
approval of its stockholders as required by the Principal Exchange (or any
successor rule or regulation) for issuances of Common Stock in excess of such
amount ("Required Stockholder Approval"), (b) obtains a written opinion from
outside counsel to the Company that such approval is not required, which opinion
shall be reasonably satisfactory to the Holder or (c) is not the surviving
entity in a merger, acquisition or other business combination transaction. If
required and requested by the Agent, the Company agrees that the Required
Stockholder Approval will be presented as a proposal with the recommendation of
the Board of Directors at its next annual meeting or special meeting of
stockholders that is called for some other purpose. If the issuance of all of
the Warrant Shares underlying the aggregate Warrants then outstanding would
exceed the Exchange Cap then available, and the Company shall not have
previously obtained the Required Stockholder Approval applicable to approve the
issuance of shares of Common Stock in excess of the Exchange Cap, then the
Company shall issue to the Holder requesting a Warrant exercise such number of
Warrant Shares equal to its pro-rate portion of the Exchange Cap then available
determined by dividing (x) the aggregate number of Warrant Shares underlying the
Warrants held by such Holder by (y) the aggregate number of Warrant Shares
underlying all of the Warrants then outstanding.

20. Counterparts. This Warrant may be executed in any number of counterparts and
each of such counterpart shall for all purposes be deemed to be an original, and
such counterparts shall together constitute but one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the day and year first written.

SOCKET COMMUNICATIONS, INC.

 

 

By: _________________________________
Name:
Title:

 

[HOLDER]


 

 

By: _________________________________
Name:
Title:

 

--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF ELECTION ]

TO [COMPANY]

1. The undersigned hereby elects to purchase __________ shares of Common Stock
of Socket Communications, Inc. pursuant to the terms of the attached Warrant.

2. Method of Exercise (Please initial the applicable blank):

___ The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

___ The undersigned elects to convert the attached Warrant into shares of Common
Stock by means of the provisions of Section 2.2 of the Warrant.

3. Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below:

> > > _____________________________________________
> > > (Name)
> > > 
> > > _____________________________________________
> > > 
> > > _____________________________________________
> > > (Address)

4. The undersigned hereby agrees with and represents to the Company that said
shares of Common Stock are acquired for investment and not with a view to, or
for sale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended, and agrees that the
exercise of the Warrant and the issuance and transfer of the Common Stock to be
purchased are subject to Section 5.1 of the Warrant.

Dated:

 

Signature: __________________________________

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


 

(Insert Social Security or Other Identifying Number of Holder)

 

 





--------------------------------------------------------------------------------



[FORM OF ASSIGNMENT]
(To be executed by the registered holder if such holder
desires to transfer the Warrant Certificate.)


FOR VALUE RECEIVED ________________________________ hereby sells, assigns and
transfers
unto _____________________________________
(Please print name and address of transferee)


this Warrant, together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint ______________________ Attorney to
transfer the within Warrant on the books of the within-named Company, with full
power of substitution.


Dated:


Signature: __________________________________

(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)


 

(Insert Social Security or Other Identifying Number of Holder)

 

 





--------------------------------------------------------------------------------

